Name: Council Regulation (EEC) No 221/83 of 26 January 1983 amending Regulation (EEC) No 878/77 on the exchange rates to be applied in agriculture
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 1 . 83 Official Journal of the European Communities No L 27/7 COUNCIL REGULATION (EEC) No 221/83 of 26 January 1983 amending Regulation (EEC) No 878/77 on the exchange rates to be applied in agriculture market in wine (5), as last amended by Regulation (EEC) No 2144/82 (6), provides for certain distillation operations and aid : whereas the date of application of these new rates applying in its context may differ from the other date of application of the new rates in the wine sector ; Whereas, in order to avoid differing treatment of inter-dependent products, provision should be made for the new rates to apply in the cereals (with the exception of durum wheat) and the eggs and poultry ­ meat, ovalbumin and lactalbumin sectors with effect from the same date, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy ('), as last amended by Regulation (EEC) No 2543/73 (2), and in particular Article 3 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the Monetary Committee , Whereas the representative rates currently applicable were fixed by Regulation (EEC) No 878/77 (3), as last amended by Regulation (EEC) No 3437/82 (4) ; whereas a new representative rate closer to present economic circumstances should be fixed for the Greek drachma ; Whereas the rate must be adjusted with proper regard to its effect, in particular on prices, and to the situation in the Member State concerned ; Whereas Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the HAS ADOPTED THIS REGULATION : Article 1 Annex V to Regulation (EEC) No 878/77 shall be replaced by the Annex hereto . Article 2 This Regulation shall enter into force on 31 January 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 January 1983 . For the Council The President H. TIETMEYER (') OJ No 106, 30 . 10 . 1962, p . 2553/62. (2) OJ No L 263, 19 . 9 . 1973, p. 1 . O OJ No L 106, 29 . 4. 1977, p. 27 . 0 OJ No L 362, 23 . 12 . 1982, p. 1 . (s) OJ No L 54, 5. 2. 1979, p . 1 . (6) OJ No L 227, 3 . 8 . 1982, p . 1 . No L 27/8 Official Journal of the European Communities 29 . 1 . 83 ANNEX 'ANNEX V GREECE 1 . 1 ECU = 71-5619 Greek drachmas. This rate shall apply from :  1 November 1983 in the olive oil sector,  31 January 1983 in all other sectors ; other dates may, however, be fixed for the amounts speci ­ fied in Articles 10 , 11 , 12a, 14, 14a, 15, 39, 40 and 41 of Regulation (EEC) No 337/79 . 2 . The following rate shall apply until the dates specified in 1 above : 1 ECU = 66-5526 Greek drachmas.'